              Case 3:18-cv-06097-EMC Document 122 Filed 02/24/20 Page 1 of 3




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   MARGARET W. BAUMGARTNER, State Bar #151762
     RENÉE E. ROSENBLIT, State Bar #304983
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, 6th Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-3859 [Baumgartner]
     Telephone:    (415) 554-3853 [Rosenblit]
 7   Facsimile:    (415) 554-3837
     E-Mail:       margaret.baumgartner@sfcityatty.org
 8   E-Mail:       renee.rosenblit@sfcityatty.org

 9
     Attorneys for Defendants
10   CITY AND COUNTY OF SAN FRANCISCO, et al.

11
                                      UNITED STATES DISTRICT COURT
12
                                    NORTHERN DISTRICT OF CALIFORNIA
13
      TIFFANY CROSS, et al.,                            Case No. 3:18-cv-06097 EMC
14
              Plaintiffs                                PARTIES’ UPDATE RE SETTLEMENT
15
              vs.
16
      CITY AND COUNTY OF SAN
17    FRANCISCO, et al.,

18            Defendants.

19
20           The San Francisco Board of Supervisors and the Mayor have approved the settlement in this

21   matter. The City intends to provide the Controller’s office with the last of the necessary paperwork

22   and answer the Controller’s questions by the end of this week (February 28, 2020) and expects the

23   Controller to issue the final settlement check by March 6, 2020. The Controller generally issues

24   settlement checks only once per week, so if the paperwork is not complete or the Controller still has

25   questions, it may take a little longer.

26

27

28
      Update re Settlement                                1                         n:\lit\li2020\170067\01430419.docx
      Cross v. City, Case No. 18-cv-06097 EMC
              Case 3:18-cv-06097-EMC Document 122 Filed 02/24/20 Page 2 of 3




 1          The parties will file a stipulation of voluntary dismissal following Plaintiffs’ receipt and

 2   deposit of the final settlement check.

 3   Dated: February 24, 2020
 4                                                    DENNIS J. HERRERA
                                                      City Attorney
 5                                                    MEREDITH B. OSBORN
                                                      Chief Trial Deputy
 6                                                    MARGARET W. BAUMGARTNER
 7                                                    RENEE E. ROSENBLIT
                                                      Deputy City Attorneys
 8

 9                                              By:     /s/ Margaret W. Baumgartner
                                                      MARGARET W. BAUMGARTNER
10
                                                      Attorneys for Defendants
11

12                                                    DURIE TANGRI LLP
                                                      DARALYN J. DURIE
13                                                    GALIA Z. AMRAM
14                                                    MATTHEW W. SAMUELS
                                                      WHITNEY O’BYRNE
15
                                                      ACLU FOUNDATION OF NORTHERN CALIFORNIA
16                                                    JAMIE L. CROOK
                                                      SHILPI AGARWAL
17
                                                      AMERICAN CIVIL LIBERTIES UNION
18                                                    FOUNDATION CRIMINAL LAW REFORM PROJECT
                                                      EZEKIEL R. EDWARDS (Pro Hac Vice)
19
20                                              By:       /s/ Daralyn J. Duire
21                                                    DARALYN J. DURIE

22                                                    Attorneys for Plaintiffs

23

24

25

26

27

28
      Update re Settlement                                   2                        n:\lit\li2020\170067\01430419.docx
      Cross v. City, Case No. 18-cv-06097 EMC
              Case 3:18-cv-06097-EMC Document 122 Filed 02/24/20 Page 3 of 3



                                            FILER’S ATTESTATION
 1

 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Margaret W. Baumgartner, attest that

 3   concurrence in the filing of this document has been obtained.

 4
                                                By:     /s/ Margaret W. Baumgartner
 5                                                    MARGARET W. BAUMGARTNER
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      Update re Settlement                                 3                        n:\lit\li2020\170067\01430419.docx
      Cross v. City, Case No. 18-cv-06097 EMC
